



Exhibit 10.17


AGILENT TECHNOLOGIES, INC.
SUPPLEMENTAL BENEFIT RETIREMENT PLAN
(Amended and Restated Effective May 20, 2014)
SECTION 1.
ESTABLISHMENT AND PURPOSE OF PLAN

The Agilent Technologies, Inc. Excess Benefit Retirement Plan (the “Prior Plan”)
was frozen effective December 31, 2005, and the Agilent Technologies, Inc.
Supplemental Benefit Retirement Plan (the “Plan”) was established effective
January 1, 2005 to continue to provide supplemental retirement benefits to
certain management and highly compensated employees equal to those benefits that
are limited under the Deferred Profit Sharing Plan and/or Retirement Plan
because of the limitations on contributions and benefits imposed by Section 415
of the Code and the limitation on compensation imposed by Section 401(a)(17) of
the Code. This Plan is intended to be an unfunded excess benefit plan under
Sections 3(36) and 4(b)(5) of ERISA. The Company retains the right, as provided
in Section 8, to amend or terminate the Plan in accordance with the requirements
under Section 409A of the Code. The Plan is administered by the Compensation
Committee of the Board of Directors of the Company, or its delegates, as
provided in Section 7. Subsequently, the Plan was amended on November 17, 2010,
March 15, 2011 and March 18, 2014. The Plan is hereby further amended and
restated effective May 20, 2014.
Benefits accrued under the Prior Plan before January 1, 2005, shall be governed
by the terms and conditions of the Prior Plan as in effect as of December 31,
2004. Benefits accrued under the Prior Plan or this Plan on or after January 1,
2005, shall be governed under the terms of this Plan effective January 1, 2005,
as amended from time to time.
The Company created Keysight Technologies, Inc. (“Keysight”), as a wholly-owned
subsidiary, in order to complete a planned corporate separation of the Keysight
operations (the “Operational Separation”) and subsequent


SBRP Draft Mar. 2014
#14056910
 
 




--------------------------------------------------------------------------------





distribution of all outstanding Keysight common stock to Agilent’s shareholders
(the “Distribution”). According to the terms of the Employee Matters Agreement
entered into by and between Agilent and Keysight (the “Employee Matters
Agreement”), effective no later than the date of Operational Separation,
Keysight will establish a supplemental benefit retirement plan (the “Keysight
Plan”) with substantially similar terms to the Plan, and Keysight will assume
the portion of the liabilities under this Plan as prescribed in the Employee
Matters Agreement. During the period between the date of Operational Separation
and the date of Distribution, employees of Agilent and Keysight shall
participate in this Plan or the Keysight Plan as determined under the provisions
of the Employee Matters Agreement. Effective as of the date of the Distribution,
all Participants who are employed by Keysight (the “Keysight Participants”) will
no longer be eligible to participate or otherwise receive benefits under the
Plan and all supplemental benefits shall be paid to Keysight Participants solely
as provided under the terms of the Keysight Plan. Neither the Operational
Separation nor the Distribution shall be treated as a benefit distribution event
under the Plan with respect to any Participant.
SECTION 2.
DEFINITIONS

Certain capitalized words and phrases used in the text of the Plan shall have
the meaning attributed to them in the DPSP or RP or the following meaning unless
the text further specifies the meaning or from the context it clearly appears
otherwise:
(a)     “Actual DPSP Account” means the amount in the separate account
established for each Participant under the DPSP.
(b)    “Actual RP Benefit” means the benefit in fact determined under the RP as
of the date when benefits are to be paid under the DPSP or RP.
(c)    “Appeals Committee” means the committee designated from time to time by
the Committee to review claim appeals under Section 9 of the Plan. The initial
members of the Appeals Committee shall be the Senior Vice President, Human
Resources; the Vice President, Worldwide Human Resources; and Vice President,
Assistant General


2
#14056910
 
 




--------------------------------------------------------------------------------





Counsel. The Appeals Committee shall serve at the pleasure of the Committee and
may be removed at any time and for any reason.
(d)    “Claims Administrator” means the Company or such other entity or
individual designated by the Company to review clams for benefits under Section
9.
(e)    “Committee” means the Compensation Committee of the Board of Directors of
the Company or its delegate appointed as provided in Section 7.
(f)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
(g)    “Company” means Agilent Technologies, Inc., a Delaware corporation.
(h)    “Distribution Date” means the date the Company is no longer a member of
the Hewlett-Packard Company controlled group of corporations (within the meaning
of Section 1563(a) of the Code).
(i)    “DPSP” or “Deferred Profit Sharing Plan” means the Agilent Technologies,
Inc. Deferred Profit Sharing Plan adopted and effective as of May 1, 2000, and
as it may be amended from time to time.
(j)    “Employee” means a common law employee of an Employer.
(k)    “Employer” means the Company or any of its affiliates as determined under
Treasury Regulation § 1.409A-1(h)(3).
(l)    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
(m)    “Participant” means any individual entitled to a Virtual DPSP Account
under Section 4 or a Virtual Retirement Benefit under Section 5.


3
#14056910
 
 




--------------------------------------------------------------------------------





(n)    “Plan” means the Agilent Technologies, Inc. Supplemental Benefit
Retirement Plan, as described herein and as it may be amended from time to time.
(o)    “RP” or “Retirement Plan” means the Agilent Technologies, Inc. Retirement
Plan adopted and effective as of May 1, 2000, and as it may be amended from time
to time.
(p)    “Terminate” or “Terminates” means a separation from service within the
meaning of Treasury Regulation § 1.409A-1(h). A Participant shall not be deemed
to have separated from service if the Participant continues to provide services
to an Employer at an annual rate that is fifty percent (50%) or more of the
services rendered, on average, during the immediately preceding three (3) full
calendar years of employment with the Employer (or if employed by the Employer
less than three (3) years, such lesser period); provided, however, that a
separation from service will be deemed to have occurred if a Participant’s
service with an Employer is reduced to an annual rate that of twenty percent
(20%) or less of the services rendered, on average, during the immediately
preceding three (3) full calendar years of employment with the Employer (or if
employed by the Employer less than three (3) years, such lesser period).
(q)    “Termination Date” means the date in which a Participant Terminates.
(r)    “Virtual DPSP Account” means a bookkeeping account established under
Section 4 to which is credited all investment earnings as provided in Section 4.
(s)    “Virtual Retirement Benefit” means the benefit payable to a Participant
or Beneficiary determined under Section 5.
(t)    “Virtual RP Benefit” means the benefit determined under the RP based on
the Annuity Value of the Actual DPSP Account, if applicable, but otherwise
without regard to the limitations of Section 415 or Section 401(a)(17) of the
Code.
SECTION 3.
ELIGIBILITY AND PARTICIPATION



4
#14056910
 
 




--------------------------------------------------------------------------------





(a)    General Rule. Any individual who is participating in the DPSP and/or the
RP and who by reason of the limitations of Section 415 or Section 401(a)(17) of
the Code is unable to receive the formula contributions or benefits otherwise
provided under the DPSP and/or RP shall automatically be a Participant in this
Plan.
(b)    Termination of Participation. An individual shall cease to be a
Participant as of the date he or she ceases to be an Employee, unless the
individual is entitled to benefits hereunder, in which event his or her status
as a Participant shall terminate on the earlier of the date of his or her death
or the date no further amount is payable to the individual hereunder.
SECTION 4.
VIRTUAL DPSP ACCOUNTS

A separate account, called a “Virtual DPSP Account,” shall be maintained by the
Committee for each Participant. The value of the Virtual DPSP Account as of May
1, 2000 shall equal the value of the Virtual DPSP Account each Participant had
under the Hewlett-Packard Company Excess Benefit Retirement Plan on the business
day preceding May 1, 2000. As of the last day of each Plan Year, or in the case
of an Employee who Terminates and who has made claim for benefits under the
DPSP, as of the Employee’s valuation date (if other than the last day of the
Plan Year), each Virtual DPSP Account shall be revalued. For purposes of
valuation, the Virtual DPSP Account shall be deemed invested as the assets of
the DPSP.
SECTION 5.
VIRTUAL RETIREMENT BENEFIT

(a)    Determination of Benefit. The benefits payable under this Plan shall be
determined as of the date when benefits are to be paid under the DPSP or RP or
(i) prior to January 1, 2008, as of the October 31, or (ii) on or after January
1, 2008, as of the last day of the fiscal quarter, preceding the distribution
date of benefits under this Plan if benefits have not yet been paid under the
DPSP or RP.
As of the applicable date provided above, the Committee shall determine the
Virtual RP Benefit and the Actual RP Benefit. As of the same date the Committee
shall determine the Annuity Value of the Virtual DPSP Account, if any,


5
#14056910
 
 




--------------------------------------------------------------------------------





in the same manner as the Annuity Value of the Actual DPSP Account, if any, is
determined under the RP. The benefit payable under this Plan, if any, shall
equal:
(i)
The greater of the Virtual RP Benefit or the Annuity Value of the Virtual DPSP
Account; less

(ii)
The Actual RP Benefit.

The benefit determined pursuant to the immediately preceding sentence shall be
known as the Virtual Retirement Benefit.
(b)    Form and Time of Payment. The Participant’s Virtual Retirement Benefit
shall be converted to a lump sum benefit as of the date the Participant’s DPSP
or RP benefit is to be paid or either (i) prior to January 1, 2008, as of the
October 31 preceding the distribution date of this Plan if the DPSP or RP
benefit has not yet been paid, or (ii) on or after January 1, 2008, as of the
last day of the fiscal quarter preceding the distribution date of this Plan if
the DPSP or RP benefit has not yet been paid. The conversion shall be based on
the same actuarial factors that would be used to convert an RP benefit from an
annuity to a lump sum at the time of the conversion. The unpaid portion of the
lump sum Virtual Retirement Benefits shall be credited with earnings as of (i)
the date the Deferred Profit Sharing Plan and the Retirement Plan commenced
distribution, or (ii) if the distributions have not commenced from the Deferred
Profit Sharing Plan and the Retirement Plan, (A) prior to January 1, 2008, as of
the October 31, or (B) on or after January 1, 2008, as of the last day of the
fiscal quarter preceding distribution from the Plan. Such credited earnings
shall be based on the ninety-day (90-day) Treasury bill rate in effect on the
last day that such rates are published of the last day of the fiscal quarter
preceding the distribution date.
Benefits are payable under this Plan as specified below:
(i)
A Participant who Terminates on or before June 30, 2005 and elected to receive a
distribution from the Deferred Profit Sharing Plan and Retirement Plan shall
receive a benefit on or after January 1, 2006 in accordance with an election
made by such Participant. In the event that



6
#14056910
 
 




--------------------------------------------------------------------------------





the Participant has not made an election prior to January 1, 2006, such
Participant will receive a benefit on such payment date in the form of either
(a) five (5) annual installments beginning on January 1, 2006 if such
Participant’s lump sum equivalent of the Virtual Retirement Benefit as
determined under this Section 5 is greater than one hundred fifty thousand
dollars ($150,000), or (b) in a lump sum.
(ii)
A Participant who terminates on or after July 1, 2005 but prior to January 1,
2006 and elected to receive a distribution from the Deferred Profit Sharing Plan
and Retirement Plan shall receive a benefit on or after January 1, 2007 in
accordance with the election made by the Participant. In the event that the
Participant has not made an election prior to January 1, 2006, such Participant
will receive a benefit on such payment date in the form of either (a) five (5)
annual installments beginning on January 1, 2007 if such Participant’s lump sum
equivalent of the Virtual Retirement Benefit as determined under this Section 5
is greater than one hundred fifty thousand dollars ($150,000), or (b) in a lump
sum.

(iii)
A Participant who Terminates on or after January 1, 2006 but prior to January 1,
2008 shall commence to receive a benefit either (a) during the month of January
immediately following such Participant’s Termination Date if such Termination
Date occurs during the first six (6) months of the year, or (b) during the month
of the second January following the year in which the Termination Date occurs if
such Termination Date occurs during the second six (6) months of the year. The
Participant will receive a benefit on such payment date in the form of either
(a) five (5) annual installments beginning if such Participant’s lump sum
equivalent of the Virtual Retirement Benefit as determined under this Section 5
is greater than one hundred fifty thousand dollars ($150,000), or (b) in a lump
sum.

(iv)
A Participant who Terminates on or after January 1, 2008 shall commence to
receive a benefit either (a) during the month of January immediately following
such Participant’s Termination Date if such Termination Date occurs during the
first six (6) months of the year, or (b) during



7
#14056910
 
 




--------------------------------------------------------------------------------





the month of July following the year of the Termination Date if such Termination
Date occurs during the second six (6) months of the year. The Participant will
receive a benefit on such payment date in the form of either (a) five (5) annual
installments beginning if such Participant’s lump sum equivalent of the Virtual
Retirement Benefit as determined under this Section 5 is greater than one
hundred fifty thousand dollars ($150,000) or (b) in a lump sum.
Any distribution from the Plan will be subject to the following limitations:
(i)
Any annual installments shall be payable beginning in January or July, as
provided in this paragraph (b), of the particular year; and

(ii)
The amount of each annual installment shall be determined by dividing the unpaid
balance as of the last day of the prior Plan Year by the sum of the annual
payments remaining to be made.

(c)Death of Participant. If a Participant dies, without regard to whether he or
she is employed by any member of the Affiliated Group at the time of death, his
or her Beneficiary shall be the individual (or individuals) designated on the
form prescribed by the Committee (or, in the absence of such a designation, his
or her Beneficiary under the DPSP, or, in the absence of a DPSP benefit, his or
her Beneficiary under the RP). Such Beneficiary shall be entitled to the unpaid
portion (if any) of the Virtual Retirement Benefit determined under Section
5(a). Participant’s


8
#14056910
 
 




--------------------------------------------------------------------------------





Virtual Retirement Benefit shall be distributed to the Beneficiary in the form
and at the time prescribed by the Plan under Section 5(b).
(d)Specified Employees. Notwithstanding any other Plan provision, no payment to
a “specified employee,” as defined in Treasury Regulation 1.409A-1(i) shall
commence earlier than six (6) months after the date of such individual’s
Termination Date (except in the case of a Termination due to death). The
commencement of a validly elected payment should be delayed to the day that is
at least six (6) months after such Termination Date.
(e)Rules for Rehired Participants. Payments that are scheduled to be made to a
Participant as of the date he or she is rehired shall continue on the original
payment schedule and shall not be suspended during the subsequent period of
service. In addition, the benefits calculated under this Section 5 shall only
take into account the new period of service and not any previous periods of
service.
SECTION 6.
FUNDING POLICY AND METHOD

Benefits and administrative expenses shall be paid as needed solely from the
general assets of the Company. This Plan shall be unfunded within the meaning of
Section 4(b)(5) of ERISA. No contributions are required or permitted from any
Participant. Upon a Change in Control, the Company, as soon as possible, but in
no event later than ten (10) days following a Change in Control, shall make a
contribution to an irrevocable grantor trust, which complies with the
requirements of IRS Revenue Procedure 92-64, such that the Plan remains unfunded
for purposes of ERISA and the Code, in an amount that is sufficient to pay each
Participant and Beneficiary the supplemental retirement benefits which he or she
has accrued and vested as of the date on which the Change in Control occurred.
For the purpose of this Section 6, “Change in Control” shall mean the occurrence
of any of the following events:
(a)The sale, exchange, lease or other disposition or transfer of all or
substantially all of the consolidated assets of the Company to a person or group
(as such terms are defined or described in Treasury Regulation §
1.409A-3(i)(5)(v)(B)) which will continue the business of the Company in the
future; or


9
#14056910
 
 




--------------------------------------------------------------------------------





(b)A merger or consolidation involving the Company in which a person or group
(as such terms are defined or described in Treasury Regulation §
1.409A-3(i)(5)(v)(B)) acquires more than 50% of the total voting power of the
outstanding voting securities of the Company resulting from such transaction in
substantially the same proportion as their ownership of the total voting power
of the outstanding voting securities of the Company immediately prior to such
merger or consolidation; or
(c)The acquisition of ownership in which a person or group (as such terms are
defined or described in Treasury Regulation § 1.409A-3(i)(5)(v)(B)) acquires
during the 12-month period ending on the date of the most recent acquisition by
such person or persons at least 30% of the total voting power of the outstanding
voting securities of the Company; or
(d)A majority of members of the Company’s Board of Directors is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Company’s Board of Directors before the date
of the appointment or election.


10
#14056910
 
 




--------------------------------------------------------------------------------





SECTION 7.
ADMINISTRATION

The Plan shall be administered by the Committee. No member of the Committee
shall become a Participant in the Plan. The Committee shall make such rules,
interpretations and computations as it may deem appropriate, and any decision of
the Committee with respect to the Plan, including (without limitation) any
determination of eligibility to participate in the Plan and any calculation of
benefits under the Plan shall be conclusive and binding on all persons. The
Committee may delegate to one or more persons or a committee the authority to
administer all or portions of the Plan and the actions or decisions of such
delegate or delegates, shall be final and binding on all persons. The Claims
Administrator shall have authority to review benefit claims under Section 9(a)
and (b), and the Appeals Committee shall have authority to review claim appeals
under Section 9(c) and (d).
SECTION 8.
AMENDMENT AND TERMINATION OF THE PLAN

The Company reserves the right to amend or terminate the Plan, subject to the
requirements under Section 409A of the Code and the regulations promulgated
thereunder, at any time by resolution of the Company’s Board of Directors or by
resolution of any proper delegatee of the Company’s Board of Directors.
Participants will be given notice prior to the discontinuance of the Plan or
reduction of any benefits provided by the Plan.
SECTION 9.
CLAIMS AND APPEALS PROCEDURES

(a)Claims for Benefits. A Participant or Beneficiary may file a formal claim for
benefits with the Claims Administrator in accordance with the procedures below
within one year of the event giving rise to the claim for benefits under this
Section 9. A claim for benefits must be in writing and sent to the Claims
Administrator at: Agilent Technologies, Inc., Attention: Human Resources
Department, Mailstop 1A-20, Building 1, 5301 Stevens Creek Blvd., Santa Clara,
CA 95051. The Claims Administrator may request additional documentation or
information regarding a claim for benefits under this Section 9. Any failure of
a Participant or Beneficiary to comply with the request for documentation or
information by the Claims Administrator shall constitute sufficient grounds for
delay in deciding a claim.


11
#14056910
 
 




--------------------------------------------------------------------------------





(b)Notice of Denial. If a claim for benefits under Section 9(b) above is denied,
in whole or in part, the Participant or Beneficiary shall receive a written
explanation within 90 days after receipt of his or her claim. Due to special
circumstances, the Claims Administrator may extend the period for determination
for up to an additional 90 days, upon written notice to Participant or
Beneficiary describing the special circumstances requiring the extension and the
date by which the Claims Administrator expects to reach a decision on the claim.
The written explanation shall cover the specific reasons for the denial of
Participant’s claim, the specific references in the Plan that support those
reasons, the information the Participant or Beneficiary must provide to verify
their claim and the reasons why that information is necessary, the procedures
available for further review of the claim, and a statement of the Participant’s
or Beneficiary’s right to bring an action under Section 502(a) of ERISA upon a
denial on appeal.
(c)Appeal of Denied Claims. To appeal a claim for benefits that has been denied
pursuant to Section 9(c) above, a Participant or Beneficiary (or his or her
authorized representative) must submit a written appeal to the Appeals Committee
within 60 days after the Participant or Beneficiary receives the claim denial
notice. Appeals of denied claims must be sent to the Appeals Committee in care
of: Agilent Technologies, Inc., Attention: Human Resources Department, Mailstop
1A-20, Building 1, 5301 Stevens Creek Blvd., Santa Clara, CA 95051. With respect
to appeals of denied claims under the Plan, a Participant or Beneficiary (or his
or her authorized representative):
(i)
May submit written comments, documents, records, and other information relating
to his or her claim for benefits;

(ii)
Shall be provided, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant (that is not
privileged or protected) to his or her claim for benefits; and

(iii)
Shall be provided with a review on appeal (if an appeal request is timely filed)
that takes into account all comments, documents, records, and other information
submitted by Participant or Beneficiary (or his or her authorized
representative) relating to the claim, without regard to whether such
information was submitted or considered in the initial claim determination.



12
#14056910
 
 




--------------------------------------------------------------------------------





The Appeals Committee may request additional documentation or information
regarding an appeal. Any failure of a Participant or Beneficiary (or his or her
authorized representative) to comply with the request for documentation or
information by the Appeals Committee constitutes sufficient grounds for delay in
deciding the Participant’s or Beneficiary’s appeal.
(d)Decision on Appeal. The Appeals Committee or its representative shall notify
a Participant or Beneficiary (or his or her authorized representative) of its
decision on appeal within 60 days of the date the Appeal Committee’s receives
the appeal. Due to special circumstances, the Appeals Committee may extend the
period for making its decision for up to an additional 60 days, upon written
notice to the Participant or Beneficiary (or his or her authorized
representative) before the extension period commences. The decision shall be in
writing, and shall include the specific reasons for the decision, the Plan
references on which the decision is based, a statement that the Participant or
Beneficiary is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
(that is not privileged or protected) to the Participant’s or Beneficiary’s
claims for benefits, a statement of any voluntary appeal procedures offered by
the Plan (if any), and a statement of the Participant’s or Beneficiary’s right
to bring an action under Section 502(a) of ERISA upon a denial on appeal. The
Appeals Committee has the authority to make the final decisions with respect to
paying claims under the Plan. In making a final decision, the Appeals Committee
has sole, absolute and discretionary authority in interpreting the meaning of
the Plan provisions and in determining all questions arising under the Plan,
including, but not limited to, eligibility for benefits. The Appeals Committee’s
decision shall be final and binding on Participants and Beneficiaries and all
other parties to the maximum extent allowed by law.
(e)Exhaustion of Remedies; Limitation Periods. To the extent permitted by law,
any decisions or other actions taken under the procedures described in this
Section 9 shall be final and binding on all parties. No litigation or legal
action shall be initiated with respect to any claim for benefits under the Plan,
unless and until a Participant or Beneficiary has exhausted his or her remedies
under the procedures described in this Section 9 and obtained a final decision
on appeal. In any such litigation or legal action, a Participant or Beneficiary
may only present evidence and theories which the Participant or Beneficiary
presented during the procedures described in this Section 9. Any claims which
the Participant or Beneficiary did not pursue through the review stage of the
procedure shall be treated as having


13
#14056910
 
 




--------------------------------------------------------------------------------





been irrevocably waived. Judicial review of a Participant’s or Beneficiary’s
denied claim shall be limited to a determination of whether the denial was an
abuse of discretion based on the evidence and theories the Participant or
Beneficiary presented during the procedures described in this Section 9. Any
litigation or legal action by a Participant or Beneficiary under the Plan must
be initiated no later than one year following a final decision on appeal with
respect to the claim for benefits. The foregoing limitations on litigation or
legal action for benefits shall apply in any forum where a Participant or
Beneficiary initiates such litigation or legal action.
SECTION 10.
GENERAL PROVISIONS

(a)Choice of Law. This Plan, and all rights under this Plan, shall be
interpreted and construed in accordance with the law of the State of California.
(b)Assignment. Except to comply with a domestic relations order defined under
Treasury Regulation § 1.409A-3(j)(4)(ii), the interest and property rights of
any person in the Plan or in any payment to be made under the Plan shall not be
subject to option nor be assignable either by voluntary or involuntary
assignment or operation of law, including (without limitation) bankruptcy,
garnishment, attachment or other creditor’s process, and any act in violation of
this Section 10(b) shall be void.
(c)Number. Except as otherwise clearly indicated, the singular shall include the
plural, and vice versa.
(d)Headings and Captions. The headings and captions herein are provided for
reference and convenience only and shall not be considered part of the Plan nor
shall they be employed in the construction of the Plan.
(e)Competency to Handle Benefits. If Agilent determines that any person has
become unable to properly handle any property distributable to such person under
the Plan, Agilent may make any reasonable arrangement for the distribution of
Plan benefits on such person’s behalf as it deems appropriate. Payment to anyone
described in this Section 10(e) will release the Company from all further
liability to the extent of the payment made.


14
#14056910
 
 




--------------------------------------------------------------------------------





(f)Severability of Provisions. If any provision of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provision hereof, and the Plan shall be construed and enforced as if
such provision had not been included.
(g)Tax Withholding. If any Federal or state tax withholding or payroll tax is
required with respect to a Participant’s Virtual Retirement Benefit, Agilent
shall make appropriate arrangements with the Participant for satisfaction of
such obligation.
(h)No Employment Rights. Nothing in the Plan, nor any action of the Committee or
the Company pursuant to the Plan, shall be deemed to give any person any right
to remain in the employ of the Company or affect the right of the Company to
Terminate a Participant’s or other person’s employment at any time, with or
without cause.
(i)This Plan is intended to comply, and shall be interpreted as necessary to
comply, with Section 409A of the Code and the regulations promulgated
thereunder. Any provision of the Plan that cannot be so interpreted or applied
consistent with Code Section 409A is deemed amended to comply with Code Section
409A or, if such amendment is not possible, is void. Agilent does not guarantee
or warrant the tax consequences of any payment under this Plan and the
Participants shall in all cases be liable for any taxes due with respect to the
Plan.
SECTION 11.
EXECUTION

To record the adoption of the Plan as set forth herein, the Company has caused
its Senior Vice President, General Counsel and Secretary to affix the Company’s
name and seal hereto this 20th day of May, 2014.
AGILENT TECHNOLOGIES, INC.
By: /s/ Marie Oh Huber    
Marie Oh Huber,
Senior Vice President, General Counsel and Secretary
Agilent Technologies, Inc.


15
#14056910
 
 


